IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                               December 13, 2007
                               No. 06-41618
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

ROBERTO CASTANEDA-SILVA

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                         USDC No. 5:06-CR-625-ALL


Before HIGGINBOTHAM, STEWART and OWEN, Circuit Judges.
PER CURIAM:*
      Roberto Castaneda-Silva (Castaneda) appeals the 10-year statutory
minimum sentence imposed after he pleaded guilty to possession with intent to
distribute cocaine. He contends that he was entitled to a safety-valve sentence
below the statutory minimum because he truthfully provided the Government
with information about the crime.      See U.S.S.G. § 5C1.2(a)(5); 18 U.S.C.
§ 3553(f)(5).



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-41618

      The district court did not commit clear error by finding that Castaneda
made inconsistent statements to the Government about the number of
smuggling trips he made and was thus not completely truthful in his disclosures
to the Government. Castaneda failed to show that he was entitled to the safety
valve reduction. See United States v. Edwards, 65 F.3d 430, 433 (5th Cir. 1995).
      Castaneda also contends that he should have received a downward
departure from the advisory sentencing range because he participated in the
criminal activity under duress. See U.S.S.G. § 5K2.12. This contention is moot
because Castaneda cannot avoid the statutory minimum sentence by way of the
safety valve.
      The judgment of the district court is AFFIRMED.




                                       2